WALSH, J.
This case comes up on the defendant’s motion for a new trial on the thg.-ee usual grounds, as appears by their motion. The fourth ground of newly discovered evidence is expressly waived.
The Court has reviewed the testimony quite carefully in this case from the Court’s own notes and has given the case considerable thought since the jury brought in its verdict of first degree murder.
The burden, of course, was upon the State to prove beyond a reasonable doubt that this was first degree murder. In reference to the argument of defendant’s counsel that they were prescribed by the ruling of the Court from introducing certain evidence, of course the defendant knows that this Court can not now overrule itself on a decision that it made during the course of the trial, but this Court feels that when the ruling was made an opportunity was given to the defendant’s counsel by the Court to introduce any evidence that the defendant’s counsel had of improper activities by anybody that is connected with the jail or the deputy sheriff which might tend to show that Miss Carlton’s testimony was biased or otherwise influenced, and no such evidence was introduced.
The testimony that the jury apparently believed is that of Miss Carlton and Chin Wah. Miss Carlton impressed me as being a candid, truthful witness. I thought she told the truth. I didn’t see any indication of bias or prejudice, and she testified that for a period of two weeks there was quarreling between Chin Moon and the defendant. She was corroborated by Chin Wah, who testified that within a day or two before this crime was committed the defendant in this case threatened to kill Moon. To be sure, there was no eyewitness of the crime, but this man was in the place, he was then there. All the other evidence that the State introduces could clearly show that the murder was not committed by outsiders. The stairway was a very, very important piece of evidence, because if these two Chinamen came in there and committed this brutal murder, inflicting upwards of thirty wounds on Chin Moon’s body, there must have been blood upon their persons when they left that place, and it would be very, very strange indeed if there weren’t some spots of blood on the stairway.
The Court was very careful to see that all the rights of this defendant were preserved to him under the constitution and the law. I took special pains, on account of the defendant being a Chinaman and the statement that he wasn’t familiar with the language, to see that all his rights were preserved. I think he got a good, fair, impartial trial. I think the jury gave the evidence in this case, cool, serious, and careful consideration. I think the evidence that the State produced was ample to sustain a verdict of first degree murder, and I will deny your motion for a new trial and note your exception.